DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.   
2.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-5, 7, 8, 10-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li et al. (Li), US publication no. 2013/0212410.
As per claim 1, Li disclose an information technology (IT) power system for a data center [figure 8; para 49, 66], the IT power system comprising: 
an IT cluster that includes a plurality of pieces of IT equipment, at least one of the pieces of IT equipment including one or more servers to provide data processing services, wherein the IT cluster is coupled to a utility power source and is configured to draw utility power from the utility power source and provide the utility power to the plurality of pieces of IT equipment [figure 8; para 66]; 
a photovoltaic (PV) system that includes a PV panel that is arranged to convert solar radiation into direct current (DC) power [para 61, 67]; and a controller that is configured to decouple the IT cluster from the utility power source and to couple the IT cluster to the PV system such that the IT cluster draws the DC power from the PV panel when an output voltage of the PV panel exceeds a threshold voltage [para 54, 91].
Li discloses: 
[0054] The present disclosure considers the cost-effective, direct-coupled PV system design of FIG. 2(B), which can be used in applications such as heating and water pumping. For a direct-coupled PV system, the solar-panel load is a DC load and no power inverter is used. In an embodiment of SolarCore, when the solar power supply drops below a certain threshold, a secondary power supply (e.g., a grid utility) is switched in (via a power switch) and used as a power supply until sufficient solar power is available. Different from conventional direct-coupled PV systems, certain embodiments of SolarCore enable multi-core processors to autonomously maximize the harvest of the renewable energy supply. As a result, SolarCore may eliminate or significantly mitigate the limitations (e.g., low performance, short-lifetime and/or high-cost) due to inclusion of batteries, while delivering satisfactory green energy utilization and high workload performance. Note that in some embodiments, the existing power supply need not be completely replaced. One benefit of using SolarCore is that it reduces the power dependence on fossil-fuel-based power supplies while simultaneously optimizing the workload performance.

[0061] When connected to electrical loads, solar panels generally employ power converters to achieve appropriate output voltage. Such power converters may be implemented by using controllable converters, such as a Pulse Width Modulation (PWM) based converter. Assuming P.sub.in=P.sub.out, the transformation may be described as V.sub.out=V.sub.in/k and I.sub.out=kI.sub.in, where k is the transfer ratio that can be adjusted by changing the duty cycle of the PWM. The actual operating point 409 of the PV system occurs at the intersection of the electrical characteristics of the solar panel and the load. By load matching, a maximum power point tracker (MPPT) is able to extract the optimal power from the panel under varying atmospheric conditions. Such load matching may be achieved by either adjusting the DC-DC converter transfer ratio, k, or tuning a multi-core load, w (e.g., via dynamic voltage/frequency scaling (DVFS)). For a multi-core processor, its electrical characteristics are largely dependent on parameters such as clock frequency and supply voltage. For instance, as the clock frequency increases, the multi-core processor may exhibit lower impedance and draw more current and power.

[0066] As shown in FIG. 8, the SolarCore system may be powered by solar energy from a PV panel 803 with a grid utility 806 as backup. An automatic transfer switch (ATS) 809 can be employed to seamlessly select between the primary (e.g., the solar panel 803) and backup power sources and an uninterruptable power supply (UPS) 812 ensures continuous power delivery to the load. An AC/DC converter 815 can be used if the ATS 809 switches to the utility backup 806. A tunable power-conservative matching network 818 (e.g., a DC/DC converter) is used to convert the PV output voltage to the level (e.g., 12V) that is compatible with a load 821 such as, e.g., existing multi-core processors and systems.

[0067] A power supply unit (PSU) 824 can include multiple output rails, which can be leveraged to power different system components with different power supplies (e.g., solar and/or utilities). In certain embodiments, the multi-core processors, which contribute to significant power dissipation in typical multi-core systems, are powered by the renewable energy source (e.g., PV panel 803) while the rest of the system is powered by energy from the utilities. The output power of the PSU 824 can be allocated across all running cores with the objective of maximizing the overall workload performance. At the front end, both load current and voltage are measured via I/V sensors 827 and the results are fed-back to a SolarCore controller 830, which is responsible for identifying and tracking the maximal power point of the PV panel 803. The SolarCore controller 830 adjusts the tunable power-conservative matching network 818 (e.g., a DC/DC converter) through an MPPT control signal 833 and communicates with the multi-core processors through an adapter 836, which is responsible for per-core load tuning and workload performance optimization. For example, performance of the multi-core processors may be evaluated based upon performance counters of the cores.

[0091] For the direct-coupled PV systems, the load starts to operate using solar power when the amount of renewable energy exceeds a power-transfer threshold. The solar energy utilization on multi-core systems that use a power-transfer threshold as a fixed power budget was evaluated. This fixed power budget ensures that the multi-core systems operate reliably with sufficient power. If the power supply from renewable power source falls below the power-transfer threshold, the multi-core system switches to the secondary power source (e.g., a grid utility).

	As per claim 2, Li discloses that the PV system further comprises a voltage sensor that is coupled to the PV panel and a switch that is coupled between the voltage sensor and the IT cluster, wherein the voltage sensor is arranged to sense the output voltage of the PV panel as an open-circuit voltage of the PV panel while the PV system is not coupled with any load when the switch is open [para 66, 67, 91].
	As per claim 3, Li inherently discloses that the switch is a first switch, wherein the PV system further comprises: a second switch that is coupled between the first switch and the IT cluster; and a DC-to-DC converter that is coupled between the first switch and the second switch and is configured to convert the output voltage of the PV panel into an output voltage of the DC-to-DC converter, wherein, in response to the output voltage of the PV panel exceeding the threshold voltage, the first switch and second switch are configured to close such that the output voltage of the DC-to-DC converter is input to the IT cluster [para 66, 67, 91].
	As per claim 4, Li discloses that the PV system further comprises a PV controller that is configured to receive the sensed output voltage of the PV panel from the voltage sensor, and in response to determining that the sensed output voltage of the PV panel exceeds the threshold voltage, close the first switch, and transmit a control signal to the controller indicating that the output voltage of the PV panel exceeds the threshold voltage, wherein the controller closes second switch in response to receiving the control signal from the PV controller [para 66, 67, 91].
	As per claim 5, Li discloses that the DC-to-DC converter is a first DC-to-DC converter, wherein the PV system further comprises a second DC-to-DC converter that is coupled between the first switch and the first DC-to-DC converter, wherein the second DC-to-DC converter is configured to convert the output voltage of the PV panel into an output voltage of the second DC-to-DC converter that is input to the first DC-to-DC converter and with which the first DC-to-DC converter is configured to convert into the output voltage of the first DC-to-DC converter [para 61, 66, 67].
	As per claim 7, Li discloses that the PV system is a first PV system, wherein the IT power system further comprises: a second PV system that has a same arrangement of components as the first PV system; and a DC bus that couples the first PV system and the second PV system in parallel to the IT cluster which is configured to draw DC power from either or both of the PV systems [figures 2, 8; para 52, 53, 66].
	As per claim 8, Li discloses the PV system does not include a battery from which the IT cluster may draw stored DC power converted by the PV panel [figure 2; para 53].
	As to claims 10-13 and 15-16, are contained the same limitations as set forth claims 1-5, 7 and 8. Therefore, same rejection is applied.
	 As to claims 17-19, claims 1-5, basically are the corresponding elements that are carried out the method of operating step in claims 17-19. Accordingly, claims 17-19 are rejected for the same reason as set forth in claims 1-5.
				 
5. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	
Allowable Subject Matter
6.	Claims 6, 9, 14 and  20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Shaikh et al, US publication no. 2018/0052431 discloses a computer system for power management comprising: a memory which stores instructions; one or more processors attached to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: provision one or more variable power sources across a datacenter to provide power to computing devices
within the datacenter; obtain one or more non-variable power sources across the datacenter to provide power to the datacenter; calculate dynamic power needs for the computing devices within the datacenter; determine power capabilities of the one or more nonvariable power sources; determine power capabilities of the one or more variable power sources; evaluate the dynamic power needs that were calculated
in light of the power capabilities of the one or more non-variable power sources and the one or more variable power sources; and couple the one or more non-variable power sources and the one or more variable power sources to the computing devices based on evaluation of the dynamic power needs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

July 7, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115